Citation Nr: 0121012	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for blindness of the right eye, claimed as 
due to treatment received at the VA Medical Center in 
Gainesville, Florida, in 1994.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from April 1951 to February 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claim for compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for blindness of the right eye.  

In May 2001, the veteran testified at a personal hearing 
which was conducted via videoconference equipment and which 
was chaired by the undersigned.  A copy of the hearing 
transcript has been associated with the veteran's VA claims 
folder.
 

REMAND

The veteran seeks compensation under the provisions of 
38 U.S.C.A. § 1151 for right eye blindness.  His contention 
is that he underwent laser surgery on his right eye at the 
VA Medical Center (VAMC) in Gainesville, Florida, in 1994, 
to treat a degenerative ocular condition related to non 
service-connected diabetes mellitus, and that he was blinded 
in this eye as a result of this treatment.  He makes the 
additional contention that his blindness was because the 
laser procedure was improperly conducted by inexperienced 
medical students or interns instead of a trained and 
experienced ophthalmologist. In essence, the veteran 
contends that his pre-existing eye disability was made worse 
by the VA surgery.  

The veteran has presented testimony at hearings before an RO 
hearing officer in April 1998 and before the undersigned 
Board Member at a video conference hearing in May 2001 that 
during his 1994 laser surgery, he had experienced so much 
pain from the procedure that eventually the surgery had to be 
stopped and he was rescheduled for another appointment to 
complete the treatment.  According to his testimony, he 
returned the following week for completion of the procedure, 
in which he was given a local anesthetic on his right eye and 
then received surgery.  He reported that he lost sight in his 
right eye within a day afterwards.  

Reasons for remand

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA) became effective.  This 
liberalizing law is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA  provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.

The claims file includes two medical opinions addressing the 
veteran's contention.  These opinions in essence discount 
any relationship between such treatment and the blindness of 
the veteran's right eye.  These opinions were obtained by VA 
pursuant to the veteran's claim and are dated in May 1997 
and January 2000.  However, it appears that the physicians 
who provided these opinions apparently did not have the 
perspective of first reviewing the medical records 
pertaining to the actual laser surgery treatment at the 
Gainesville VAMC in 1994, which is the subject of contention 
in this case.  While it appears that an unsuccessful attempt 
was made by the RO to obtain the records from the 
Gainesville VAMC, there is no correspondence or other 
statement in the file which adequately explains why these 
pertinent records were unobtainable.  The importance of 
having these records is obvious, as the veteran's claim for 
compensation pursuant to 38 U.S.C.A. § 1151 is based on this 
specific incident of treatment.  Additionally, there is a 
presumption of regularity with regard to medical records in 
the possession and control of VA, such that there is an onus 
on VA to either find these relevant records specifically 
identified by the veteran as pertinent to his claim or to 
adequately explain why these records could not be obtained.  
See Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
Therefore, a remand to the RO is warranted in order to 
obtain the records of the veteran's laser surgery on his 
right eye at the Gainesville VAMC in 1994.  

At the May 2001 video conference hearing, the veteran 
reported that he was treated by several private physicians 
for his right eye and indicated that there records would 
support his claim.  Of the physicians identified by the 
veteran, the claims folder includes records from all but 
one, a Dr. S., whose address is on East Oak Street in 
Lincoln, Nebraska.  Also, the veteran reported that his 
sightless  right eye was surgically removed and replaced 
with a prosthesis in the autumn of 2000.  If a pathology 
report was conducted regarding the enucleated right eye, 
such a record may be useful towards resolving the questions 
regarding the etiology of the veteran's loss of right eye 
vision presented in this claim.  The RO should attempt to 
obtain such records for inclusion in the veteran's VA claims 
folder.

This case is accordingly REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his claim for compensation 
under 38 U.S.C.A. § 1151 for blindness of 
the right eye.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain a copy of 
all indicated records not already 
associated with the claims folder.  These 
records should include, but are not 
limited to, those of Dr. S. of East Oak 
Street, Lincoln, Nebraska, the records 
pertaining to the veteran's laser eye 
surgery in 1994 at the Gainesville, 
Florida VAMC, and the records pertaining 
to the surgical removal of the veteran's 
right eye (including any post-surgical 
pathology reports) in the autumn of 2000.  
If the RO is unsuccessful in obtaining 
the records pertaining to the veteran's 
laser eye surgery in 1994 at the 
Gainesville, Florida VAMC, it should 
provide an explanation as to why these 
records were unobtainable.  Any medical 
records which are obtained should be 
associated with the veteran's VA claims 
folder.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.  

3.  Thereafter, the RO should review the 
veteran's claims file and ensure that the 
above development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the VCAA.
If an additional medical opinion is 
needed, based on the state of the record 
at that time, such should be obtained.
The RO should then readjudicate the 
issue of entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 
for blindness of the right eye.  If the 
benefit sought on appeal is not granted, 
the RO should issue a Supplemental 
Statement of the Case to the veteran and 
his representative.  The veteran and his 
representative should be afforded an 
appropriate opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


